Appellant insists that we were in error in our original opinion herein, and that there were misquotations in the testimony that materially affected the showing relative to appellant's guilt. One of the complained of statements in said opinion was "That he [H. F. Alfrey] saw appellant at the trailer who told him that his partner had gone into town to get a wheel." This should read: "and I asked him [appellant] if he was having some trouble, and he said yes they had broke a wheel down and the other fellow had gone back to town to get one." However, it occurs to us that this is a distinction without a difference, especially in the light of the testimony of W. C. Steakley who testified: " * * * and he [appellant] also saidhis partner had gone to town for a wheel and a tire."
It occurs to us that this appellant was the one found in the possession of recently stolen property, and the further fact that another might have been implicated with appellant in such possession would not have excluded appellant's possession also at such time. In fact, at the time the witness Steakley was present at the broken down trailer, appellant alone seemed to be in possession of the hogs. Witness Steakley testified:
"When I had the conversation with the defendant he made the statement that he wanted to get this wheel fixed and get them hogs to town next morning, * * *. There was no one else there at the time except the defendant."
It seems to us that this would warrant the deduction that appellant was asserting a positive ownership, or at least possession of these recently stolen hogs.
It is our opinion that this cause was correctly decided in our original opinion herein, and the motion will therefore be overruled. *Page 8